 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ19-198 MLP

10          v.                                             DETENTION ORDER

11   JOSEPH ANGEL GIRON,

12                              Defendant.

13

14   Offense charged:

15          Supervised Release Violations

16   Date of Detention Hearing: May 9, 2019
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142, and based
17
     upon the factual findings and statement of reasons for detention hereafter set forth, finds the
18
     following:
19
             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
20
            1.      Defendant absconded from supervision in October 2018.
21
            2.      There are no conditions or combination of conditions other than detention that will
22
     reasonably assure the appearance of Defendant as required or ensure the safety of the community,
23
     pending his initial appearance in the District of Oregon.




     DETENTION ORDER - 1
 1
           IT IS THEREFORE ORDERED:
 2         (1)    Defendant shall be detained pending his initial appearance in the District of
 3                Oregon and shall be committed to the custody of the Attorney General for

 4                confinement in a correction facility separate, to the extent practicable, from

                  persons awaiting or serving sentences or being held in custody pending appeal;
 5
           (2)    Defendant shall be afforded reasonable opportunity for private consultation with
 6
                  counsel;
 7
           (3)    On order of a court of the United States or on request of an attorney for the
 8
                  government, the person in charge of the corrections facility in which Defendant is
 9                confined shall deliver the Defendant to a United States Marshal for the purpose of

10                an appearance in connection with a court proceeding; and

11         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

                  counsel for the Defendant, to the United States Marshal, and to the United States
12
                  Pretrial Services Officer.
13

14         Dated this 9th day of May, 2019.
15

16
                                                        A
                                                        MICHELLE L. PETERSON
17                                                      United States Magistrate Judge

18

19

20

21

22

23




     DETENTION ORDER - 2
